United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 15, 2022
                                No. 22-10116                        Lyle W. Cayce
                                                                         Clerk

Sealed Appellant,

                                                        Plaintiff—Appellant,

                                    versus

Sealed Appellee,

                                                          Movant—Appellee.


               Appeal from the United States District Court
                   for the Northern District of Texas
                         USDC No. 3:17-CV-1394


Before Jolly, Willett, and Engelhardt, Circuit Judges.
Per Curiam:*
       Appellant is a qui tam relator who filed suit after she discovered that
some of Appellee’s employees and two other named defendants were
involved in a scheme to submit false claims to the Government. Because
Appellant did not know the employees’ names, she listed “John Does (1-5)
Inclusive” as defendants. But Appellee was not named as a defendant.


       *
         Pursuant to 5th Circuit Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Circuit Rule 47.5.4.
                                   No. 22-10116


       Nevertheless, both parties and the Government signed a settlement
agreement. Appellee agreed to pay a sum of money to the Government,
Appellant received some of those funds as the qui tam relator, and Appellant
reserved her right to seek attorney fees. The parties then moved the district
court to dismiss the case with prejudice. Only after the district court
dismissed the case with prejudice did Appellant move the district court to
grant her attorney fees from Appellee. The problem is that Appellee wasn’t
a party to the case. As a result, the district court denied the motion. Appellant
also asked the district court to let her amend her complaint to add Appellee
as a defendant, but the district court denied that motion too.
       We find no error in the district court’s order. 31 U.S.C. § 3730(d)(1)
says that “a relator in a successful qui tam action is entitled to ‘receive an
amount for reasonable expenses which the court finds to have been
necessarily incurred, plus reasonable attorney fees and costs.’” United States
ex rel. Longhi v. United States, 575 F.3d 458, 475 (5th Cir. 2009) (quoting 31
U.S.C. § 3730(d)(1)). But “[a]ll such expenses, fees, and costs shall be
awarded against the defendant.” 31 U.S.C. § 3730(d)(1) (emphasis added).
Appellee wasn’t a defendant, meaning the district court did not have
authority to grant Appellant’s motion. See, e.g., United States ex rel. Eisenstein
v. City of New York, 556 U.S. 928, 933 (2009) (rejecting the argument that the
United States is effectively a “party” to a FCA suit even when it has not
intervened and noting that “[a] ‘party’ to litigation is ‘one by or against
whom a lawsuit is brought’” (quoting Black’s Law Dictionary 1154
(8th ed. 2004)); see also Fed. Recovery Servs., Inc. v. United States, 72 F.3d 447,
450 (5th Cir. 1995).
       Nor did the district court abuse its discretion by denying Appellant’s
motion to amend her complaint to add Appellee as a defendant. While
Appellant argues that Federal Rule of Civil Procedure 15(a)’s liberal standard
for amending pleadings applies, it does not. Rule 15(a) applies only before



                                        2
                                  No. 22-10116


entry of judgment. After judgment, amending the complaint is much more
difficult. “In cases where a party seeks to amend her complaint after entry of
judgment, we have consistently upheld the denial of leave to amend where
the party seeking to amend has not clearly established that he could not
reasonably have raised the new matter prior to the trial court’s merits
ruling.” Vielma v. Eureka Co., 218 F.3d 458, 468 (5th Cir. 2000). Appellant
has not shown that she could not have added Appellee as a defendant before
stipulating to dismissal.
       Appellant has two remaining arguments. First, she argues that
Appellee was a defendant because the complaint listed John Doe defendants
as unknown individuals, corporations, and co-conspirators who engaged in
the prohibited conduct described in the complaint. But as the district court
correctly noted, use of “‘John Doe to identify a defendant is not favored.”
Colle v. Brazos Cty., 981 F.2d 237, 243 n.20 (5th Cir. 1993). That designation
is only permitted to “conduct discovery . . . to identify . . . unknown
defendants.” Green v. Doe, 260 F. App’x 717, 719 (5th Cir. 2007) (per
curiam). A John Doe pleading will be dismissed if reasonable inquiry would
have revealed the defendant’s true identity. See, e.g., 2 Moore’s
Federal Practice § 10.02[2][d][i] (3d ed. 2006). What is more, the
settlement agreement Appellant signed explicitly stated that Appellee was
not a defendant in this case. The district court correctly saw through
Appellant’s Hail Mary attempt to pretend that Appellee was actually a
defendant all along simply to obtain attorney fees.
       In a final attempt to seize attorney fees from the jaws of defeat,
Appellant argues that the stipulation of dismissal is a “legal nullity,” so the
case is in fact still pending. Appellant says this is so because stipulations of
dismissal cannot reserve claims against a defendant—yet this settlement
agreement purported to reserve Appellant’s right to seek attorney fees from
Appellee. But a motion for attorney fees is not a “claim.” It is rather an



                                       3
                                 No. 22-10116


“‘independent proceeding’ supplemental to the original proceeding.” Cooter
& Gell v. Hartmarx Corp., 496 U.S. 384, 395 (1990) (quoting Sprague v.
Ticonic National Bank, 307 U.S. 161, 170 (1939)). A district court may still
award attorney fees after a Rule 41(a) stipulation of dismissal has been
entered. Id. So a reservation of right to pursue attorney fees does not render
a Rule 41(a) stipulation of dismissal void. See Automation Support, Inc. v.
Humble Design, L.L.C., 982 F.3d 392, 395 n.2 (5th Cir. 2020) (noting that
Rule 41 dismissal does not divest “a court of jurisdiction to rule on a fee
request or other ancillary matter” (citing Qureshi v. United States, 600 F.3d
523, 525 (5th Cir. 2010)).
       AFFIRMED.




                                      4